DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and SEQ ID NO:517, target region “41020-41037”, and compound “CMP ID 517_1” in the reply filed on 7/18/2022 is acknowledged.

Claims 1-21 and 25-27 are pending.

Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.

Claims 1-17 and 25-27 are examined herein.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “An antisense oligonucleotide selected from the group consisting of CMP50_1 . . . and 650_1” The claim is unclear since it is unclear what the claimed compounds are. One must look to the specification to see if the compounds have been clearly defined. The examiner points to the “Compound Table” on page 87. There is no clear precise definition of any of the compounds disclosed. One in the art is left to make assumptions as to the backbone substituents and potentially modified nucleotides. If applicant believes the compounds have ben clearly defined applicant should point to support with particularity.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-11, 15-17, and 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundberg et al (US20190153477).
Lundberg et al have disclosed sgRNAs targeting SCN9A including SEQ ID NOS:52150 and 52151 which both target with the region of 41020-41037 of the instant SEQ ID NO:1. SEQ ID NO:52151 overlaps all of the instant SEQ ID NO:517 other than the most 3” nucleotide. The sequences meet all structural requirements of the claims (for example the structure of SEQ ID NO:52151 meets all the structural requirements of being an “antisense oligonucleotide”). It has been disclosed sugar modifications, phosphorothioate modifications, conjugates, and pharmaceutical formulations including salts. While the entire reference is relied on, applicant is directed to paragraphs 107, 156, 160-171, and 303, for example.


Claim(s) 1, 2, 4, 7, 9-11, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blatt et al (US20070026394). Blatt et al disclose antisense compounds including antisense compounds complementary to nucleotides 6998-6714 and 6994-6710 of the instant SEQ ID NO:1. See SEQ ID NOS: 2952 and 2953 of  Blatt et al.  It has been disclosed sugar modifications, phosphorothioate modifications, conjugates, and pharmaceutical formulations including salts. While the entire reference is relied on, applicant is directed to paragraphs 57, 82, 83, 124, 144, 161, 179-181, 185, 187, 194, 196, 305, 314, and 338, for example.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 15, 16, 17, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McSwiggen (US20050080031).
McSwiggen has disclosed siRNA compound based on SEQ ID NO:698 which corresponds to nucleotides 5481-5497 of the instant SEQ ID NO:1. It has been disclosed sugar modifications, phosphorothioate modifications, conjugates, and pharmaceutical formulations including salts. While the entire reference is relied on, applicant is directed to paragraphs12-15, 24, 75, 76, 152, 170, 190, 221-224, and 226-269, for example.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blatt et al (US20070026394). Blatt et al has taught antisense compounds including antisense compounds complementary to nucleotides 6998-6714 and 6994-6710 of the instant SEQ ID NO:1. See SEQ ID NOS: 2952 and 2953 of  Blatt et al.  It has been taught sugar modifications, phosphorothioate modifications, conjugates, and pharmaceutical formulations including salts. While the entire reference is relied on, applicant is directed to paragraphs 57, 82, 83, 124, 144, 161, 179-181, 185, 187, 194, 196, 305, 314, and 338, for example. Blatt et al do not specifically teach LNA modifications including LNA gapmers. The use of LNA modifications and gapmers was well known and routinely used in the art for decades. The use of LNA modification including in gapmers was a well known design choice for increasing stability and antisense efficiency by one in the art at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635